DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 – 9) in the reply filed on May 31, 2022 is acknowledged.  However, no ground(s) of traversal is present. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Claim Objections
Claims 1 – 9 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 1: “A system comprising” should read --A system, comprising--.
Claim 1, last 2nd line: “wherein downhole concentration and flow rate are varied” should read --wherein the downhole concentration and flow rate of proppant are varied--.
Claim 2, line 2: “to control the downhole concentration and flow rate” should read --to control the downhole concentration and flow rate of proppant--.
Claim 3, lines 7-8: “flow of dirty fluid” should read --flow of the dirty fluid--.
Claim 5, line 3: “water mixture” should read --the water mixture--.
Claim 5, last two lines: “to make the actual downhole flow concentration and flow rate match the desired downhole concentration and flow rate” should read --to make the actual downhole flow concentration and flow rate of proppant with the water mixture match the desired downhole concentration and flow rate of proppant with the water mixture--.
Claim 6, line 2: “plurality” should read --pluralities--.
Claim 7, line 2: “in the respective pump” should read --in each of the respective pumps--.
Claim 9, line 3: “that varies downhole proppant flow rate and/or concentration” should read --that varies the downhole concentration and flow rate of proppant--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “on the fly” in line 3. The term “on the fly” is a relative term which renders the claim indefinite. The term “on the fly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “clean water” in various lines. It is unclear if this fluid is same or different from “clean fluid” claimed in line 5 of claim 1. For examination purposes, it is interpreted to be the same.
Claim 4 recites the limitation “each of the pumps in the first and second pluralities of pumps” in lines 1-2. There is insufficient antecedent basis for the phrase “the pumps” in the claim. Furthermore, claim 4 recites the limitation “the pumps” in line 4. It is unclear if these pumps are same or different from those present in first and/or second pluralities of pumps.
Claim 6 recites the limitation “each of the pumps in the first and second plurality of pumps” in lines 1-2. There is insufficient antecedent basis for the phrase “the pumps” in the claim.
Claim 8 recites the limitation “admit fluid” in lines 5 and 8 and “discharge fluid” in lines 7 and 12. It is unclear if this fluid is same or different from “clean fluid” and/or “dirty fluid” claimed in claim 1. Furthermore, it is unclear if the “admitted fluid” in the first end of the piston chamber is same or different from “admitted fluid” in the second end of the piston chamber.
Claims 3 – 5 are rejected for being dependent on claim 2.
Claims 7 and 8 are rejected for being dependent on claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghasripoor et al. (US 2015/0096739 – herein after Ghasripoor).
In reference to claim 1, Ghasripoor discloses a system (10) comprising (in fig. 10/11): 
a first plurality of pumps (18 = 234+236, see ¶32) connected to draw from a clean fluid supply junction (244);
a second plurality of pumps (20, see ¶32) operatively connected to a dirty fluid supply (256); 
a first valve (280) connected between the clean fluid supply junction (244) and the dirty fluid supply (256) for supplying clean fluid (water/first fluid) to the dirty fluid supply (second fluid/proppant containing fluid, i.e., fluid in 256); 
a second valve (282 and/or 276) connected to feed a dirty fluid (248 and/or 246) to the dirty fluid supply; and 
a controller (260) operatively connected to the first (280) and second (282 and/or 276) valves and to the first (18) and second (20) pluralities of pumps for controlling (see ¶35-¶37, ¶40) downhole concentration and flow rate of proppant from the dirty fluid supply, wherein downhole concentration and flow rate are varied across a continuous spectrum (to keep the composition and flow of the fluids within threshold ranges, above a threshold level and/or below a threshold level).
In reference to claim 2, Ghasripoor discloses the system, further comprising (see figs. 10 and/or 11) a plurality of sensors (266, 268, 272, 284) operatively connected to the controller for feedback to control the downhole concentration and flow rate on the fly (i.e. during the pumping operations).
In reference to claim 9, Ghasripoor discloses the system, wherein the controller (260) includes machine readable instructions configured to cause the controller to follow a programmed stimulation method that varies downhole proppant flow rate and/or concentration as a function of time (in view of disclosure in ¶35-¶37,¶40, it is implicit that the controller (that has processor 262 and memory 264) has stored instructions to follow the method of controlling the composition and flow of first and second fluids).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasripoor in view of Chong et al. (US 2017/0016433 – herein after Chong).
In reference to claims 6 – 8, Ghasripoor remains silent on the pump on the type of driving means for each of the pumps, i.e., Ghasripoor remains silent on: “wherein each of the pumps in the first and second plurality of pumps includes an electric motor”, as in claim 6; “wherein at least one of: the electric motor is connected to produce linear motion in the respective pump; and/or the electric motor is a linear motor”, as in claim 7; “wherein the linear motor includes a rod that is connected to a respective pump piston slidingly engaged in piston chamber, wherein the pump piston divides the piston chamber into a first end and a second end, further comprising: a first one-way suction valve in fluid communication with the first end of the piston chamber, configured to admit fluid into the first end of the piston chamber therethrough; a first one-way discharge valve in fluid communication with the first end of the piston chamber, configured to discharge fluid from the first end of the piston chamber therethrough; a second one-way suction valve in fluid communication with the second end of the piston chamber, configured to admit fluid into the second end of the piston chamber therethrough; and a second one-way discharge valve in fluid communication with the second end of the piston chamber, configured to discharge fluid from the second end of the piston chamber therethrough”, as in claim 8. Please note, the “at least one of” and “and/or” phrases in claim 7. If a prior art teaches “the electric motor is connected to produce linear motion in the respective pump”, then rest of the limitations (including those in claim 8) are optional.
However, Chong teaches the system, wherein each of the pumps (200) in a pumping system includes an electric motor (250: prime mover which may comprise an electric motor, as per disclosure in ¶45), wherein the electric motor is connected to produce linear motion in the respective pump (in view of disclosure in ¶45-¶49).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic pumps in Ghasripoor with the pumps that are driven by the electric motor as taught by Chong in order to obtain the predictable result of pumping the first and second fluids in the system of Ghasripoor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 3 – 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The following prior art(s) on record were considered to be closest with respect to the subject matter claimed in claim 3. 
Ghasripoor teaches the system, wherein the plurality of sensors include: a second flow meter (272, in fig. 10/11) in a flow path fluidly connecting the clean fluid supply junction (244) to the first plurality of pumps (234, 236) for measuring flow of clean water into the first plurality of pumps; and a densometer (sensor 268) in series with the dirty fluid supply (256) upstream of the second plurality of pumps for measuring concentration of proppant [see ¶40: “In some embodiments, the controller 260 may also monitor the percentage of proppant, water, etc. in the second fluid in the mixing tank 256 with the level sensor 268 (e.g., level control)”; the level sensor 268 in series with mixing tank 256 (see figs. 10/11: 268 and 256 are next to each other)]
Melcer teaches the use of “flow meter (212)” before the fluid from the fluid source (202) is splitted. The fluid delivery module (204) that includes the flow meter (202) is (see ¶28 and fig. 2A) “adapted to measure the amount of fluid delivered from the bulk fluid source 202, split the fluid into two streams flowing through a first stream line 220 and a second stream line 222, according to a pre-defined ratio, and deliver the fluid in a metered amount through the first switch 206 positioned along the first stream line 220 and the second switch 208 positioned along the second stream line 222”.
Wilmer teaches the use of “volumetric flow meter (94)” in a fluid line downstream of one of the fluid sources. 
Thus, the prior art(s) on record alone or in combination fails to teach the system that has all the claimed sensors arranged in the claimed manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892: All other references (not mentioned above in the rejection) teaches the concept of mixing the slurry/viscous fluid using flow meters and valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746